Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Certificate of Amendment (PURSUANT TO NRS 78.) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20130804628-14 Filing Date and Time 12/10/2013 8:00 AM Entity Number E0507282012-2 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation (Pursuant to NRS 78.385 and 78.390 - After issuance of Stock) 1. Name of the corporation: ZEWAR JEWELLERY, INC. 2. The articles have been amended as follows: (provide article number if available) Article 1 of the Articles of Incorporation has been replaced entirely by the text below and Article 1 shall be read as follows: "1. Name of Corporation: Next Graphite, Inc." 3.The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is:51.2% 4. Effective date of filing: (optional) Date:Dec. 16, 2013 Time: 5.Signature: (required) /s/Charles C Bream III Signature of Officer *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless to limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. Nevada Secretary of State Amend Profit-After Revised: 11-27-13 This form must be accompanied by appropriate fees.
